Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-16 are pending. Upon further consideration, the specie election requirement mailed 03/14/2022 has been withdrawn. Accordingly, claims 1-16 are under examination in their entirety.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘821 (WO2018/213821, Filed 05-2018) and/or ‘092 (CN107118092, Published 09-2017. All references are made to an attached machine translation).

Interpretation of Claims

    PNG
    media_image1.png
    287
    690
    media_image1.png
    Greyscale

The limitation of a carbon dioxide-derived inorganic carbonate is not an active step that requires the inorganic carbonate to be derived from carbon dioxide. Therefore an inorganic carbonate would meet the limitation. Additionally, the carbon dioxide-derived inorganic carbonate is a product by process limitation. This limitation is not given patentable weight see MPEP 2113. 

Scope of the Prior Art
	821 teach a process to prepare formic acid by reacting CO2 and/or a carbon dioxide-derived inorganic carbonate at 225C with glycerol in the presence of a palladium catalyst on a heterogeneous hydrotalcite material (par. 3 and/or 113-114). This teaching addresses the limitations of the hydrocarbon glycerol having a hydroxyl group, the noble metal palladium (Pd), and current claims 2, 5-9. 821 teach alternative supports that include carbonaceous material, molecular sieves, ceramic materials and metal oxides (par. 60). This teaching addresses current claim 4.
821 goes on to teach the process to prepare the heterogeneous catalyst 1a-HT utilizing transitional metals aluminum (Al) and magnesium (Mg) (par. 106). The Al and Mg address the limitations of a transition metal other than the noble metal and current claim 3. The catalytic activity of the Pd, Al and Mg is a property of the transition metal. 

Ascertaining the Difference
	Alternatively, 821 does not teach the additional transition metal on the support. 

Secondary Reference
	092 teach the transitional metal titanium (Ti) as a catalytically active metal utilized in a reaction to produce formic acid from cellulose in the presence of CO2 (Example 5). 092 gives examples of hydrocarbons with hydroxyl groups that can be used to produce formic acid in a reaction with CO2 (page 1 of 5).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 092 and 821 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added the catalyst taught 092 onto the catalyst taught by 821 to arrive at the instant invention. The ordinary artisan would have done so for an additional catalytic effect. The ordinary artisan would have had a reasonable expectation of success because 092 teach transitional metal catalysts can be used as catalysts in the conversion of a hydrocarbons to formic acid (Example 5 and page 1 of 5).

Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is a combination of references ‘821 (WO2018/213821, Filed 05-2018) and ‘092 (CN107118092, Published 09-2017).
The teachings of 821 and 092 are written above. However, 821 and/or 092 do not disclose nor teach the esterification of the formic/lactic acid product mixture in the presence of additional CO2, recovering the metal carbonate, and recycling the metal carbonate to the simultaneous conversion reaction of glycerol and the metal carbonate.
	It would not have been obvious to have modified the prior art to arrive at the invention. There being no motivation to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628